DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of the Amendment filed on February 16, 2021.  Accordingly, claim 9 is cancelled; and claims 1-8 and 10-20 are currently pending in the application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Dorfner (US 2014/0267157 Al) or, in the alternative, under 35 U.S.C. 103 as obvious over Heard (US 2016/0084487 Al).
It is clearly seen that “for a furniture item” merely recites the purpose of a process or the intended use of a structure, and where the process steps or structural limitations are able to stand alone. In addition, the instant application under examination explicitly discloses in paragraph not limited to the specific item for which presence detection is provided” (emphasis added). Therefore, the term “furniture” has not been given patentable weight.
Dorfner teaches a capacitive sensor system comprising:

    PNG
    media_image1.png
    352
    744
    media_image1.png
    Greyscale

FIG. 3
 
    PNG
    media_image2.png
    516
    809
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    514
    707
    media_image3.png
    Greyscale

With regard to claim 1, a multi-frequency sensing system (FIG. 10, capacitive sensor system 1000 operating at a variable system frequency, and paragraphs: [0009] and [0041]-[0042]) for an item (FIG. 4 in view of FIG. 10, user device 400), the multi-frequency sensing system (FIG. 10, capacitive sensor system 1000 operating at low frequency and high frequency) comprising: a plurality of capacitive sensors (FIG. 4 in view of FIG. 10, capacitive sensors 410 and 420) associated with the item (FIG. 4 in view of FIG. 10, user device 400) that each receives, from a plurality of sensing elements (FIG. 10 in view of FIG. 4, receiving electrodes 1010 and 1020), indications of capacitance (FIG. 3, sensor signal from capacitive sensors such as 
Dorfner teaches all that is claimed as discussed above, but it does not specifically teach the following feature:
Using different frequency samplers for processing different frequencies.
Heard teaches a wideband radio receiver comprising:

    PNG
    media_image4.png
    647
    1041
    media_image4.png
    Greyscale

With regard to claim 1, a plurality of frequency domain samplers (FIG. 1, frequency domain samplers 24-30) connected respectively to output terminals (FIG. 1, output terminals 16-22) for receiving input signal, each of the plurality of frequency domain samplers (FIG. 1, frequency domain samplers 24-30) carries out the steps of generating a sweep frequency local 
In addition, it is noted that adding additional one or more second frequency samplers having the same structure and functions as that of the first frequency samplers is merely a matter of duplication of parts.  However, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced (In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960): please see MPEP 2144.04 VI. B. Duplication of Parts for more details).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the capacitive sensor system of Dorfner by utilizing a plurality of frequency domain samplers to process an input signal of different frequencies as taught by Heard since Heard teaches that such an arrangement is beneficial for providing a wideband, multichannel receiver which produces a digital output compensated for time and amplitude as disclosed in the Abstract.
With regard to claim 2, Dorfner teaches the first indication of capacitance (FIG. 3, sensor signal from capacitive sensors such as capacitive sensors 410 and 420 for low frequency) is associated with a first capacitor (FIG. 10, ground and either one of electrodes 1010 and 1020) and the second indication of capacitance (FIG. 3, sensor signal from capacitive sensors such as capacitive sensors 410 and 420 for high frequency) is associated with a second capacitor (FIG. 10, ground and the other one of electrodes 1010 and 1020).
With regard to claim 3, Dorfner teaches the capacitance indicator (FIG. 10, evaluation/control unit 1040) compares a capacitance (FIG. 3, sensor signal from capacitive sensors such as capacitive sensors 410 and 420) associated with at least one of the first sampling 
With regard to claim 4, Dorfner teaches the capacitance threshold (FIG. 3, Threshold) of the item (FIG. 4 in view of FIG. 10, user device 400) is adjusted based on an environment (noise and/or interference (disturbing) signal(s)) of the item (FIG. 4 in view of FIG. 10, user device 400) (Paragraphs: [0007], [0009] and [0025]).
With regard to claim 5, Dorfner teaches the landscape analysis system (FIG. 10, evaluation/control unit 1040) generates a combined capacitance change (FIG. 3, graph of polling sensor data since each sensor data point of sensor signal from capacitive sensors such as capacitive sensors 410 and 420 represents a different capacitance value or a capacitance change) for the first and second sampling frequencies (FIG. 3, low frequency and high frequency) by compiling the indications of capacitance (FIG. 3, sensor signal from capacitive sensors such as capacitive sensors 410 and 420) associated with the first sampling frequency (FIG. 3, low frequency) and the second sampling frequency (FIG. 3, high frequency).
With regard to claim 6, Dorfner teaches the capacitance indicator (FIG. 10, evaluation/control unit 1040) compares the combined capacitance change (FIG. 3, graph of polling sensor data since each sensor data point of sensor signal from capacitive sensors such as capacitive sensors 410 and 420 represents a different capacitance value or a capacitance change) with a capacitance threshold (FIG. 3, Threshold) of the item (FIG. 4 in view of FIG. 10, user device 400).

Claims 8 and 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dorfner in view of Heard  and Chacon et al. (US 2016/0084487 Al).
It is noted that claims 8 and 10-20 present a method according to the apparatus of claims 1-7. Therefore, the argument made against claims 1-7 also applies, mutatis mutandis, to claims 8 and 10-20.
With regard to claim 15, as clearly seen in FIGS. 3 and 5-8, it is inherent that the landscape analysis system (FIG. 10, evaluation/control unit 1040) includes one or more computer-storage media having computer-executable instructions embodied thereon that, when executed by a processor (FIG. 10, evaluation/control unit 1040), perform the claimed method of detecting presence with respect to an item (FIG. 4 in view of FIG. 10, user device 400) as recited in claim 8 and as discussed in the above rejection.
With regard to claims 8 and 15, Dorfner teaches all that is claimed as discussed in the above rejection of claim 1, but it does not specifically teach the following feature:
A furniture item.
Chacon et al. teaches a standalone capacitance detection device for furniture comprising:

    PNG
    media_image5.png
    249
    519
    media_image5.png
    Greyscale
   
    PNG
    media_image6.png
    379
    470
    media_image6.png
    Greyscale


Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the capacitive sensor system of Dorfner by incorporating this capacitive sensor system into an automated bedding system or furniture item as taught by Chacon et al. since Chacon et al. teaches that such an arrangement is beneficial for determining occupancy of a furniture item based on capacitive detection as disclosed in paragraph [0007].
With regard to claims 10-14 and 16-20, Dorfner teaches all that is claimed as discussed in the above rejection of claims 2-7.

Response to Arguments
Applicants’ arguments with respect to the rejections of claims 1-8 and 10-20 have been fully considered but are moot.  Therefore, upon further consideration, a new grounds of rejection is made in view of different interpretation of the previously applied reference, newly found prior art reference as discussed in the above rejections under 35 U.S.C. 103.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Applicants’ attention is invited to the followings whose inventions disclose similar devices.
Moisan et al. (US 4,779,215 A) teaches a method and device for measuring by correlation, in real time, the delays between matching electrical signals.
Rump (US 6,566,894 B2) teaches an evaluation circuit measures a change in capacitance between the electrodes and sensor material by a capacitance sensor that detects change in sensor capacities at two different frequencies.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAI-AN D. NGUYEN whose telephone number is (571)272-2170.  The examiner can normally be reached on MON-THURS. (7:00 - 5:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICK J. ASSOUAD can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HOAI-AN D. NGUYEN
Primary Examiner
Art Unit 2858



/HOAI-AN D. NGUYEN/Primary Examiner, Art Unit 2858